NUMBER 13-13-00400-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SCOTT SAMUEL MEYER,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 207th District Court
                         of Comal County, Texas.


                                       ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      Currently pending before the Court is appellant's request to review the record in

the above-referenced cause. Appellant's counsel has filed an Anders brief herein and

appellant has been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant has
the opportunity to fully examine the appellate record on or before February 7, 2014 and it

is FURTHER ORDERED that the trial court notify this Court as to the date upon which the

appellate record was made available to appellant.

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of January, 2014.




                                              2